Broyles, P. J.
1. As no method of taking a ease by certiorari to the superior court from the city court of Springfield is prescribed by the act creating that court (Acts 1908, p. 211), a petition for certiorari to •correct errors of the city court of Springfield is properly verified by an affidavit in the form contained in Civil Code (1910), § 5184. In such a case the affidavit provided for in Park’s Ann. Penal Code, 790 (ff), is not applicable. Dixon v. State, 121 Ga. 346 (49 S. E. 311); Miller v. State, 126 Ga. 558 (55 S. E. 405); Hood v. State, 4 Ga. App. 847 (62 S. E. 570).
2. Under the ruling in the preceding note, the court erred in dismissing the writ of certiorari on the ground that the affidavit did not contain the averment “that he [defendant] has not had a fair trial, and has been wrongfully and illegally convicted.”

Judgment reversed.


Bloodworth and Harwell, JJ., concur.